Citation Nr: 0513206	
Decision Date: 05/16/05    Archive Date: 06/01/05	

DOCKET NO.  02-12 879	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Raymond F. Ferner, Counsel


INTRODUCTION

This matter originally came before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a May 2002 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Boston, Massachusetts, that denied the benefit 
sought on appeal.  The veteran, who had active service from 
April 1942 to December 1945, appealed that decision to the 
BVA, and the case was referred to the Board for appellate 
review.  In March 2004, the Board returned the case to the RO 
for additional development, and following accomplishment of 
the requested development, the case was returned to the Board 
for final appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  Any sinusitis the veteran may have is not shown to be 
causally or etiologically related to service.


CONCLUSION OF LAW

Sinusitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1154, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board is required to address the 
Veterans Claims Assistance Act of 2000 (VCAA) that became law 
in November 2000.  The VCAA provides, among other things that 
the VA will make reasonable efforts to notify a claimant of 
the relevant evidence necessary to substantiate a claim for 
benefits under laws administered by the VA.  The VCAA also 
requires the VA to assist a claimant in obtaining that 
evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2002); 38 C.F.R. 
§ 3.159 (2004).

First, the VA has a duty under the VCAA to notify a claimant 
and any representative of the information and evidence needed 
to substantiate a claim.  Collectively, the May 2002 rating 
decision, as well as the Statement of the Case and the 
Supplemental Statement of the Case issued in connection with 
this appeal have notified the veteran of the evidence 
considered, the pertinent laws and regulations and the 
reasons the claim was denied.  In addition, letters to the 
veteran dated in April 2003 and March 2004 specifically 
notified him of the substance of the VCAA, including the type 
of evidence necessary to establish entitlement to the benefit 
sought and whether or not he or the VA bore the burden of 
producing or obtaining that evidence or information.  
Consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b), the RO essentially satisfied the notification 
requirements of the VCAA by: (1) Informing the claimant about 
the information and evidence not of record that was necessary 
to substantiate the claim; (2) informing the claimant about 
the information and evidence the VA would seek to provide; 
(3) informing the claimant about the information and evidence 
the claimant was expected to provide; and (4) requesting the 
claimant to provide any information or evidence in the 
claimant's possession that pertains to the claim.  

The Board acknowledges that the VCAA letters were not 
provided to the veteran until well after the May 2002 rating 
decision in this case.  However, in a similar case regarding 
the time of the VCAA notice, the United States Court of 
Appeals for Veterans Claims (Court) held that in such 
situations, a claimant has a right to a VCAA content-
complying notice and proper subsequent VA process.  That 
notice was provided to the veteran in a May 2004 letter 
pursuant to the Board's March 2004 remand.  All that VCAA 
requires is that the duty to notify be satisfied and that a 
claimant is given an opportunity to submit information and 
evidence in support of their claim.  Once this has been 
accomplished, all due process concerns have been satisfied.  
See Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. 
Brown, 9 Vet. App. 553 (1996); see also, 38 C.F.R. § 20.1102 
(harmless error).  This has occurred in this case.  Under 
these circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).

Second, the VA has a duty to assist a claimant in obtaining 
evidence necessary to substantiate a claim.  In this regard, 
the Board observes that the veteran's service medical records 
are unavailable and were reported to have been destroyed at a 
fire at the National Personnel Records Center (NPRC) in July 
1973.  In this regard, the Board observes that one of the 
reasons the Board returned the case to the RO for additional 
development in March 2004 was to ensure that the veteran's 
service medical records were unavailable, and to this end, 
the Board requested the RO to request the veteran's service 
medical records utilizing his service number in lieu of, or 
in addition to, his Social Security number.  The RO did so, 
but no further medical records, or alternative source records 
were located.  The Board also notes that the veteran has 
related that all relevant treatment was obtained from the VA 
and that VA treatment records have been obtained and are 
associated with the claims file.  The veteran was afforded a 
VA examination and afforded an opportunity to submit any 
evidence he desired to have considered in connection with his 
current appeal.  The veteran and his representative have not 
made the RO or the Board aware of any additional evidence 
that needs to be obtained in connection with his claim.  
Therefore, the Board finds that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that the case is ready for 
appellate review.

The veteran essentially contends that he developed sinusitis 
during service and that he has continued to be bothered by 
sinusitis since his separation from service.  The veteran 
testified that he received treatment for sinusitis on one 
occasion during service and was told at that time that, every 
time he had a cold, the infection would come back.  
Therefore, the veteran believes that service connection for 
sinusitis is warranted.  

Applicable law provides that service connection will be 
granted if it is shown that an individual suffers from a 
disability resulting from an injury suffered, or disease 
contracted, in the line of duty, or for aggravation of a 
preexisting injury suffered, or disease contracted, in the 
line of duty, in the active military, naval or air service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  For a showing of a 
chronic disease in service, there is required a combination 
of manifestations sufficient to identify the disease entity, 
and sufficient observation to establish chronicity at the 
time, as distinguished from merely isolated findings or a 
diagnosis including the word "chronic."  Continuity of 
symptomatology is required only when the condition noted 
during service is not, in fact, shown to be chronic or where 
the diagnosis of chronicity may be legitimately questioned.  
When the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim.  38 C.F.R. § 3.303(b).  
Service connection may be granted for any disease diagnosed 
after discharge, when all of the evidence, including that 
pertinent to service, establishes that a disease was incurred 
in active service.  38 C.F.R. § 3.303(d).  Generally, to 
prove service connection, the record must contain:  (1) 
Medical evidence of a current disability; (2) medical 
evidence, or in certain circumstances, lay testimony of an 
inservice occurrence or aggravation of an injury or disease; 
and (3) medical evidence of a nexus or relationship between 
the current disability and the inservice disease or injury.  
Pond v. West, 12 Vet. App. 341, 346 (1999); Caluza v. Brown, 
7 Vet. App. 498 (1995).

Turning to the evidence of record, the Board notes that the 
veteran's service medical records are unavailable, presumably 
destroyed in a fire at the NPRC in July 1973.  As such, there 
are no records that document the veteran's treatment for 
sinusitis on the one occasion that he asserts he was treated 
for the disorder during service.  Nevertheless, given the 
unavailability of the veteran's service medical records, and 
having no reason to doubt the veteran's testimony, the Board 
will assume for purposes of this appeal that the veteran did 
receive treatment for sinusitis on one occasion during 
service.

However, the Board is of the opinion that the evidence for 
consideration does not demonstrate that the veteran has a 
chronic disability resulting from the one instance of 
sinusitis treated during service.  In this regard, the 
veteran has reported and testified that he had been receiving 
treatment for sinusitis from the VA since World War II.  
Transcript at 9.  In support of the veteran's claim, the RO 
obtained VA medical records, but those records do not appear 
to contain any reference to sinusitis until November 1999, at 
which time the veteran reported complaints of ongoing 
problems with a sinus infection that appeared to be a chronic 
problem and related that he was told by a service physician 
he had to live with.  Subsequently dated VA medical records 
contain references to sinusitis.

Significantly, VA medical records dated prior to November 
1999 do not reflect complaints, treatment or diagnosis of 
sinusitis, nor do those records reflect that the veteran ever 
related a past history of sinusitis.  For example, VA medical 
records pertaining to hospitalizations of the veteran in 
February 1967 and February 1982 do not record any past 
medical history pertaining to sinusitis.  Thus, while the 
veteran may have been treated for sinusitis during service on 
one occasion, the record is devoid of any further reference 
of complaints or treatment for sinusitis for decades 
following separation from service.  

The Board acknowledges an April 2001 statement from a VA 
physician written in support of the veteran's claim.  In that 
statement, the physician relates that chronic sinusitis 
developed from an infection in service.  The physician 
explained that the veteran likely developed a sinus infection 
during service which now predisposed him to developing 
sinusitis or any upper respiratory infection.  However, this 
statement is simply not supported by the evidence of record 
in that VA medical records do not document any continuity of 
symptomatology for sinusitis following the veteran's 
separation from service.  In addition, the Board observes 
that an outpatient treatment record dated in July 2001 
reported that a computerized tomography of the head was 
negative for chronic sinusitis.  

As such, the April 2001 opinion from the VA physician has 
little, if any, probative value since the veteran is not 
shown to have had recurrent or chronic sinusitis since his 
separation from service, even on a periodic basis, for 
example during the winter months when the veteran indicated 
that his symptoms were prevalent.  Consequently, the Board 
finds that service connection for sinusitis is not warranted 
in the absence of a continuity of symptomatology following 
separation from service.


ORDER

Service connection for sinusitis is denied.



	                        
____________________________________________
	ROBERT E. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


